Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph P. Gushue. (Reg # 59819) on 7/1/2022.

The application has been amended as follows: 

Claim 17. (Currently Amended) An apparatus for compressing an image, comprising:
an encoder configured to: 
decompose the image into a first region and a second region; 
select a first subregion split, a first transform, and a first quantizer for the first region and a second subregion split, a second transform, and a second quantizer for the second region; 
evaluate the first region and the second region to determine whether the first subregion split, the first transform, the first quantizer, the second subregion split, the second transform, and the second quantizer meet a predetermined compression acceptability criteria; 
in response to the first subregion split, the first transform, and the first quantizer meeting the predetermined compression acceptability criteria, encode the region; and
-8- 7399844.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/874,911 in response to the second subregion split, the second transform, and the second quantizer not meeting the predetermined compression acceptability criteria: 
evaluate any one or a combination of the second subregion split, the second transform, and the second quantizer; 
adjust any one or a combination of the second subregion split, the second transform, and the second [[ quantizer to generate an adjusted second subregion split, an adjusted second transform, and a second quantization setting; and 
in response to the adjusted second subregion split, the adjusted second transform, and the second [[ quantizer meeting the predetermined compression acceptability criteria, encode the second region.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, none of the cited arts in combination disclose or suggests at least the “and in response to the second region and the third region not meeting the predetermined compression acceptability criteria: transform and quantize the second region and the third region to generate a transformed and quantized second region and a transformed and quantized third region; -2- 7142822.1Applicant: Advanced Micro Devices, Inc.Application No.: 16/874,911determine whether the transformed and quantized second region and the transformed and quantized third region meet the predetermined compression acceptability criteria; in response to the transformed and quantized second region meeting the predetermined compression acceptability criteria, encode the second region; and in response to the transformed and quantized third region not meeting the predetermined compression acceptability criteria: adjust transformation and quantization settings; and transform and quantize the third region using the adjusted settings; and in response to the transformed and quantized third region using the adjusted settings meeting the predetermined compression acceptability criteria, encode the third region.”, therefore claim 1 is allowed. Dependent claims 2-5 and 8 depends directly or indirectly from claim 1, therefore they are allowed. 

Regarding claim 9, none of the cited arts in combination disclose or suggests at least the “and in response to the second region and the third region not meeting the predetermined compression acceptability criteria: split the second region into second subregions and the third region into third subregions; -5- 7142822.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/874,911transform and quantize the second subregions and the third subregions to generate split, transformed, and quantized second subregions and split, transformed, and quantized third subregion; determine whether the split, transformed, and quantized second subregions and the split, transformed, and quantized third subregions meet the predetermined compression acceptability criteria based on a combination of subregion split, transform, and quantization; in response to the split, transformed, and quantized second region meeting the predetermined compression acceptability criteria, encode the second region; and in response to the split, transformed, and quantized third subregions not meeting the predetermined compression acceptability criteria: adjust any one or a combination of subregion split, transformation, and quantization settings for the third region to produce updated split, transformed, and quantized third subregions; and transform and quantize the updated split, transformed, and quantized third subregions using the adjusted settings; and -6- 7142822.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/874,911 in response to the updated split, transformed, and quantized third subregions using the adjusted settings meeting the predetermined compression acceptability criteria, encode the third region.”, therefore claim 9 is allowed. Dependent claims 10-13 and 16 depends directly or indirectly from claim 9, therefore they are allowed.

	Regarding independent claim 17, none of the cited arts in combination disclose or suggests at least the “select a first subregion split, a first transform, and a first quantizer for the first region and a second subregion split, a second transform, and a second quantizer for the second region; evaluate the first region and the second region to determine whether the first subregion split, the first transform, the first quantizer the second subregion split, the second transform, and the second quantizer meet a predetermined compression acceptability criteria; in response to the first subregion split, the first transform, and the first quantizer meeting the predetermined compression acceptability criteria, encode the region; and-8- 7399844.1Applicant: Advanced Micro Devices, Inc. Application No.: 16/874,911 in response to the second subregion split, the second transform, and the second quantizer not meeting the predetermined compression acceptability criteria: evaluate any one or a combination of the second subregion split, the second transform, and the second quantizer; adjust any one or a combination of the second subregion split, the second transform, and the second quantizer to generate an adjusted second subregion split, an adjusted second transform, and a second quantization setting; and in response to the adjusted second subregion split, the adjusted second transform, and the second quantizer meeting the predetermined compression acceptability criteria, encode the second region.

	Regarding independent claim 20, applicant’s arguments remarks page 15 lines 3-15 filed on 06/09/2022, are persuasive placing claim 20 in condition for allowance. Dependent claims 21-23 and 25 depends directly or indirectly on claim 20, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        09